United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.U., Appellant
and
U.S. POSTAL SERVICE, FLAGLER STATION
POST OFFICE, Miami, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Matthew Person, for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1636
Issued: October 29, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 29, 2019 appellant, through counsel, filed a timely appeal from a June 5, 2019
merit decision of the Office of Workers’ Compensation Programs (OWCP).2 Pursuant to the

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

The Board notes that, following the June 5, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

Federal Employees’ Compensation Act3 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.4
ISSUE
The issue is whether appellant has met her burden of proof to establish a diagnosed medical
condition causally related to the accepted April 20, 2019 employment incident.
FACTUAL HISTORY
On April 23, 2019 appellant, then a 43-year-old city carrier assistant, filed a traumatic
injury claim (Form CA-1) alleging that on April 20, 2019 she injured her back, legs, shoulders,
and wrists when she reached for mail located in the front of her long-life vehicle and fell backwards
while in the performance of duty. On the reverse side of the claim form appellant’s supervisor
indicated that appellant did not stop work.
In an April 23, 2019 duty status report (Form CA-17), a health care provider, whose
signature is illegible, reported that appellant had no objective findings, but diagnosed multiple
contusions.
On April 23, 2019 the employing establishment properly executed an authorization for
examination and/or treatment (Form CA-16). The Form CA-16 listed the date of injury as
April 20, 2019 and alleged injuries to appellant’s head, neck, shoulders, wrists, and right hip. An
unsigned April 23, 2019 attending physician’s report, Part B of the Form CA-16, indicated that
appellant was working in her mail truck, stepped out, and fell to the ground. The report noted
diagnoses of contusions of the head, right shoulder, bilateral wrists, and thoracic and lumbar areas
of the spine.
OWCP, in an April 30, 2019 development letter, informed appellant of the deficiencies of
her claim. It advised her of the type of additional factual and medical evidence needed and
afforded her 30 days to provide the necessary evidence.
In an April 30, 2019 Form CA-17 report, a health care provider whose signature is illegible,
diagnosed chronic injuries of the neck, shoulders, and wrists.
On May 1, 2019 Dr. Mark D. Chin-Lenn, a Board-certified family practitioner, provided
work restrictions for appellant.
By decision dated June 5, 2019, OWCP accepted that the April 20, 2019 employment
incident occurred, as alleged. It denied appellant’s claim, however, finding that she had not
submitted medical evidence establishing a diagnosed condition due to the accepted employment
3

5 U.S.C. § 8101 et seq.

4

Appellant timely requested oral argument before the Board. 20 C.F.R. § 501.5(b). By order dated August 26,
2020, the Board exercised its discretion and denied the request, finding that the arguments on appeal could adequately
be addressed based on the case record. Order Denying Request for Oral Argument, Docket No. 19-1636 (issued
August 26, 2020).

2

incident. It concluded, therefore, that the requirements had not been met to establish an injury as
defined by FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,5 that an injury was sustained in the performance of duty, as
alleged, and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.6 These are the essential elements of each and every
compensation claim, regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.7
To determine if an employee has sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. Fact of injury
consists of two components that must be considered in conjunction with one another. The first
component is whether the employee actually experienced the employment incident that allegedly
occurred.8 The second component is whether the employment incident caused a personal injury.9
To establish causal relationship between the condition, as well as any attendant disability
claimed and the employment event or incident, the employee must submit rationalized medical
opinion evidence.10 The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable medical certainty, and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment incident identified by the employee.11 The weight of the medical
evidence is determined by its reliability, its probative value, its convincing quality, the care of
analysis manifested, and the medical rationale expressed in support of the physician’s opinion.12

5

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
6
J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
7

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
8

T.M., Docket No. 19-0380 (issued June 26, 2019); Elaine Pendleton, 40 ECAB 1143 (1989).

9

M.H., Docket No. 18-1737 (issued March 13, 2019); John J. Carlone, 41 ECAB 354 (1989).

10

S.A., Docket No. 18-0399 (issued October 16, 2018); Robert G. Morris, 48 ECAB 238 (1996).

11

M.V., Docket No. 18-0884 (issued December 28, 2018); I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41
ECAB 345 (1989).
12

D.R., Docket No. 19-0954 (issued October 25, 2019); James Mack, 43 ECAB 321 (1991).

3

Pursuant to OWCP’s procedures, no development of a claim is necessary when the
condition reported is a minor one, which can be identified on visual inspection by a lay person
(e.g., burn, laceration, insect sting, or animal bite), where the injury was witnessed or reported
promptly and no dispute exists, and when no time was lost from work due to disability.13 In cases
where there is a serious injury (motor vehicle accidents, stabbings, shootings, etc.), the employing
establishment does not dispute the facts of the case, and there are no questionable circumstances,
the case may be accepted for a minor condition (such as a laceration in a stabbing case) without a
medical report, while simultaneously developing the case for other more serious conditions. This
is true even if there is lost time due to such a serious injury.14
ANALYSIS
The Board finds appellant has met her burden of proof to establish employment-related
contusions of the head, right shoulder, bilateral wrists, and thoracic and lumbar areas of the spine.
In Part B of the April 23, 2019 Form CA-16, the healthcare provider noted that appellant
was working in her mail truck, stepped out, and fell to the ground. The Board finds that this history
of the accepted April 20, 2019 employment incident was consistent with appellant’s account and
the diagnosis of contusions of the head, right shoulder, bilateral wrists, and the thoracic and lumbar
areas of the spine were visible and consistent with the mechanism of injury. As such, the Board
finds that this evidence is sufficient to establish that appellant sustained contusions of the head,
right shoulder, bilateral wrists, and thoracic and lumbar areas of the spine causally related to the
accepted April 20, 2019 employment incident.15 Upon return of the case record, OWCP shall
make payment and/or reimbursement of medical expenses and wage-loss compensation, if any,
with regard to the accepted contusions of the head, right shoulder, bilateral wrists, thoracic and
lumbar spine.
The Board further finds, however, that the evidence of record is insufficient to establish
appellant’s remaining claimed conditions were causally related to the accepted April 20, 2019
employment incident.
On May 1, 2019 Dr. Chin-Lenn listed work restrictions. However, as he failed to address
causation, this report is of no probative value and is therefore insufficient to meet appellant’s
burden of proof.16

13

Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial Development of Claims, Chapter 2.800.6(a)
(June 2011); see S.H., Docket No. 20-0113 (issued June 24, 2020) and K.R., Docket No. 19-1452 (issued June 29,
2020) (the Board accepted contusions as causally related to the accepted employment incident).
14

See S.K., Docket No. 18-1411 (issued July 22, 2020) (the Board accepted visible injuries including bruises as
causally related to the accepted employment incident and remanded for development of more serious injuries); I.H.,
Docket No. 19-1678 (issued April 21, 2020) (the Board accepted abrasions as causally related to the accepted
employment incident).
15

Supra notes 13 and 14.

16
S.L., Docket No. 19-1536 (issued June 26, 2020); L.B., Docket No. 18-0533 (issued August 27, 2018); D.K.,
Docket No. 17-1549 (issued July 6, 2018).

4

Appellant also submitted April 23, and 30, 2019 Form CA-17 reports containing illegible
signatures. The Board has held that reports that are unsigned or bear an illegible signature lack
proper identification and cannot be considered probative medical evidence as the author cannot be
identified as a physician.17 Therefore, these reports have no probative value and are insufficient
to establish the claim.
As the evidence of record does not contain a rationalized opinion from a physician as to
causal relationship, the Board finds that appellant has not met her burden proof to establish
additional conditions in connection with the April 20, 2019 employment incident.18
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has met her burden of proof to establish contusions to the
head, right shoulder, bilateral wrists, and thoracic and lumbar areas of the spine causally related to
the accepted April 20, 2019 employment incident. The Board further finds, however, that she has
not met her burden of proof to establish additional medical conditions causally related to the
accepted April 20, 2019 employment incident.19

17

R.L., Docket No. 20-0284 (issued June 30, 2020); M.A., Docket No. 19-1551 (issued April 30, 2020); T.O.,
Docket No. 19-1291 (issued December 11, 2019).
18

Y.K., Docket No. 18-1167 (issued April 2, 2020).

19

The Board notes that the employing establishment issued a Form CA-16. A completed Form CA-16 authorization
may constitute a contract for payment of medical expenses to a medical facility or physician, when properly executed.
The form creates a contractual obligation, which does not involve the employee directly, to pay for the cost of the
examination or treatment regardless of the action taken on the claim. 20 C.F.R. § 10.300(c); J.G., Docket No. 17-1062
(issued February 13, 2018); Tracy P. Spillane, 54 ECAB 608 (2003).

5

ORDER
IT IS HEREBY ORDERED THAT the June 5, 2019 decision of the Office of Workers’
Compensation Programs is reversed in part and affirmed in part. The case is remanded for payment
and/or reimbursement of medical expenses and wage-loss compensation in accordance with this
decision of the Board.
Issued: October 29, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

